2:19-cv-00637-DCN       Date Filed 03/02/21      Entry Number 60        Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    PAUL LITTRELL, as the guardian of Benjamin)
    Littrell,                                 )
                                              )
                      Plaintiff,              )
                                              )                 No. 2:19-cv-0637-DCN
                vs.                           )
                                              )                      ORDER
    LANDMARK BUILDERS OF SOUTH                )
    CAROLINA, LLC,                            )
                                              )
                      Defendant.              )
    _______________________________________)

           The following matter is before the court on defendant Landmark Builders of

    South Carolina, LLC’s (“Landmark”) motion for summary judgment, ECF No. 33. For

    the reasons set forth below, the court denies the motion.

                                       I. BACKGROUND

           On the night of February 12, 2017, Benjamin Littrell (“Littrell”) and Alex Lausten

    (“Lausten”) traveled on foot from Lausten’s apartment to various establishments in

    downtown Charleston, South Carolina. At some point that night, Littrell and Lausten

    were walking south along King Street on the sidewalk when they encountered a

    construction site between Spring Street and Cannon Street, where Landmark was

    constructing a boutique hotel. Landmark’s construction site and equipment blocked a

    large portion of the sidewalk on which Littrell and Lausten were traveling. Local law

    required Landmark to place a sign alerting pedestrians to the obstructed sidewalk at each

    corner of the block, so that pedestrians knew to cross the street at a corresponding

    crosswalk before encountering the blocked-off portion of the sidewalk. According to the

    complaint, Landmark failed to place signs at the corners of the corresponding

                                                 1
2:19-cv-00637-DCN       Date Filed 03/02/21       Entry Number 60        Page 2 of 15




    intersections and instead placed a sign reading “Sidewalk Closed – Cross Here” in the

    middle of the block, directly in front of the construction site and the blocked-off portion

    of the sidewalk. Littrell also alleges that Landmark unlawfully parked construction

    equipment on the curb, obstructing pedestrians’ view of the roadway. When Littrell and

    Lausten arrived at the construction site and encountered the blocked-off portion of the

    sidewalk, they crossed King Street there, mid-block, and Littrell was struck by a

    northbound vehicle, sustaining serious injuries.

           On March 5, 2019, Littrell’s father, plaintiff Paul Littrell, filed this negligence

    action against Landmark on his son’s behalf. ECF No. 1, Compl. On December 21,

    2020, Landmark filed a motion for summary judgment. ECF No. 33. On January 19,

    2021, Littrell responded. ECF No. 46. Landmark did not file a reply, and the time to do

    so has now expired. The court held a hearing on the matter on February 24, 2021. The

    motion is now ripe for resolution.

                                         II. STANDARD

           Summary judgment shall be granted if the pleadings, the discovery and disclosure

    materials on file, and any affidavits show that there is no genuine dispute as to any

    material fact and that the movant is entitled to judgment as a matter of law. Fed. R. Civ.

    P. 56(c). “By its very terms, this standard provides that the mere existence of some

    alleged factual dispute between the parties will not defeat an otherwise properly

    supported motion for summary judgment; the requirement is that there be no genuine

    issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986).

    “Only disputes over facts that might affect the outcome of the suit under the governing

    law will properly preclude the entry of summary judgment.” Id. at 248. “[S]ummary



                                                  2
2:19-cv-00637-DCN        Date Filed 03/02/21       Entry Number 60         Page 3 of 15




    judgment will not lie if the dispute about a material fact is ‘genuine,’ that is, if the

    evidence is such that a reasonable jury could return a verdict for the nonmoving

    party.” Id. “[A]t the summary judgment stage the judge’s function is not himself to

    weigh the evidence and determine the truth of the matter but to determine whether there

    is a genuine issue for trial.” Id. at 249. In so doing, the court must view the evidence in

    the light most favorable to the non-moving party and draw all inferences in its

    favor. Id. at 255.

            “The party seeking summary judgment shoulders the initial burden of

    demonstrating to the district court that there is no genuine issue of material fact.” Major

    v. Greenville Hous. Auth., 2012 WL 3000680, at *1 (D.S.C. Apr. 11, 2012).

    Nevertheless, “when a properly supported motion for summary judgment is made, the

    adverse party ‘must set forth specific facts showing that there is a genuine issue for

    trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). The plain language of Federal Rule of Civil

    Procedure 56(c) “mandates the entry of summary judgment, after adequate time for

    discovery and upon motion, against a party who fails to make a showing sufficient to

    establish the existence of an element essential to that party’s case, and on which that

    party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

    (1986). “[C]onclusory allegations or denials, without more, are insufficient to preclude

    the granting of the summary judgment motion.” Major, 2012 WL 2000680, at *1.

                                         III. DISCUSSION

            As an initial matter, there exists a clear dispute as to the location of the “Sidewalk

    Closed – Cross Here” sign at the time of the accident. As the court outlined above,

    Littrell alleges that the “Cross Here” sign was located in the middle of the block, directly



                                                   3
2:19-cv-00637-DCN       Date Filed 03/02/21      Entry Number 60         Page 4 of 15




    abutting the construction site and the blocked-off portion of the sidewalk. Landmark

    seems to indicate the sign was properly located at the corner of King and Spring streets,

    directing pedestrians to cross at the corresponding crosswalk.1 Recognizing the clear

    factual dispute, Landmark assumes for the purpose of its summary judgment motion that

    the “Cross Here” sign was located mid-block at the time of the accident, as Littrell

    contends, and not at the adjacent intersection. ECF No. 33-1 at 25. Even so assuming,

    Landmark argues that it is entitled to summary judgment on three separate grounds.

    First, Littrell “cannot prove that his injuries were proximately caused by any action or

    inaction on the part of Landmark.” Id. Second, Littrell’s “own negligence exceeds fifty

    percent.” Id. And finally, Littrell’s “injuries were caused in part by the actions of other

    third parties[.]” Id. Because each theory depends on disputed issues of material fact,

    summary judgment is inappropriate.

           A. Proximate Causation

           At the outset, the court finds necessary a brief discussion on a preliminary issue of

    evidence. Fed. R. Evid. 702 requires that an admissible expert opinion be based upon

    “scientific, technical, or other specialized knowledge.” By negative implication, “Rule

    702 makes inadmissible expert testimony as to a matter which obviously is within the

    common knowledge of jurors because such testimony, almost by definition, can be of no

    assistance.” Scott v. Sears, Roebuck, & Co., 789 F.2d 1052, 1055 (4th Cir. 1986). The

    Fourth Circuit applies the “common knowledge” rule, which finds expert testimony to be



           1
              Despite its recognition that a legitimate factual dispute exists, Landmark states
    that “there is no reliable evidence that the sign was not in the correct position on the
    corner of King and Spring.” ECF No. 33-1 at 25 n.7. As the court discusses below, this
    assertion is at odds with the record. Additionally, the issue of the “reliability” of the
    evidence belongs to the jury.
                                                 4
2:19-cv-00637-DCN        Date Filed 03/02/21       Entry Number 60         Page 5 of 15




    unnecessary when reaching the expert’s opinion “is something that can sufficiently be

    done by the jury without help from an expert.” United States v. Dorsey, 45 F.3d 809, 815

    (4th Cir. 1995); see also Minnesota Lawyers Mut. Ins. Co. v. Batzli, 2010 WL 670109, at

    *2 (E.D. Va. Feb. 19, 2010) (“Where lay jurors are fully able to understand and

    appreciate the implications of the evidence admitted, proffered expert testimony will not

    assist the jury in determining a factual issue . . . and is therefore inappropriate.”).2

            Landmark supports the first ground of its motion, in part, with the testimony of

    Littrell’s experts, Douglas M. Smits, Stephanie Borzendowski (“Borzendowski”) and

    Ruston Hunt, and through the findings and testimony of its own expert, Brian Boggess.

    Although the court does not take up admissibility issues at the summary judgment stage

    absent an objection from the nonmoving party, see Fed. R. Civ. P. 56(c)(2), it has no

    problem concluding that much of the expert testimony on which Landmark relies would

    be unhelpful to a trier of fact and thus does not warrant the court’s consideration on

    summary judgment. For example, Borzendowski’s opinion that “an inanimate object

    such as a sign does not force people to cross the road mid-block” because “[i]t is not a

    physical barrier that would force a path of travel,” does not reflect any specialized

    knowledge and therefore constitutes a common-sense observation that does not warrant

    the court’s attention. ECF No. 33-1 at 27 (quoting ECF No. 33-12, Borzendowski Depo.

    64:22–65:3). As such, in determining whether Landmark’s acts can be said to be a



            2
              The “common knowledge” rule makes good sense. The admission of “common
    sense” expert testimony is dangerous because “the evaluation of the commonplace by an
    expert witness might supplant a jury’s independent exercise of common sense.” Scott,
    789 F.2d at 1055. This is especially true with issues that are traditionally resolved by the
    jury, like foreseeability. Minnesota Lawyers, 2010 WL 670109, at *2 (“Foreseeability
    and reasonableness . . . are factual issues that lay jurors can independently understand
    and assess.”).
                                                   5
2:19-cv-00637-DCN       Date Filed 03/02/21       Entry Number 60         Page 6 of 15




    proximate cause of Littrell’s injuries, the court considers only that evidence which might

    help a finder of fact and pays no mind to obvious statements of ordinary inference. With

    that evidentiary clarification in mind, the court turns to the issues at hand.

           Landmark argues that Littrell cannot demonstrate that his injuries are a proximate

    cause of Landmark’s acts because “even assuming” that the “Cross Here” sign was

    located mid-block, “all of the testimony demonstrates that [Littrell] . . . could have

    chosen to return to the crosswalk at the corner of King and Spring [s]treets to cross.” Id.

    at 26–27. In other words, Landmark contends that because the “Cross Here” sign did not

    force Littrell to cross the street in the middle of the block, it cannot be a proximate cause

    of his injuries as a matter of law. The law instructs otherwise.

           In South Carolina, a plaintiff asserting negligence must demonstrate that (1) the

    defendant owed a duty of care to the plaintiff; (2) the defendant breached that duty by a

    negligent act or omission; (3) the defendant’s breach was the actual and proximate cause

    of the plaintiff’s injury; and (4) the plaintiff suffered an injury or damages.” Doe v.

    Marion, 645 S.E.2d 245, 250 (S.C. 2007). “Negligence is not actionable unless it is a

    proximate cause of the injury.” Bishop v. S.C. Dep’t of Mental Health, 502 S.E.2d 78, 83

    (S.C. 1998). “Proximate cause requires proof of both causation in fact and legal cause.”

    Id. (citing Oliver v. S.C. Dep’t of Highways and Public Transportation, 422 S.E.2d 128

    (S.C. 1992)). “Causation in fact is prove[n] by establishing [that] the injury would not

    have occurred ‘but for’ the defendant’s negligence,” while “[l]egal cause is prove[n] by

    establishing foreseeability.” Id. “Foreseeability is determined by looking to the natural

    and probable consequences of the complained of act.” Id. (citing Koester v. Carolina

    Rental Ctr., Inc., 443 S.E.2d 392 (S.C. 1994)). The defendant’s negligence need not “be



                                                  6
2:19-cv-00637-DCN        Date Filed 03/02/21       Entry Number 60        Page 7 of 15




    the sole proximate cause of the plaintiff’s injury;” instead, the plaintiff must only

    demonstrate that the defendant’s negligence “was at least one of the proximate causes of

    the injury.” Id. (citing Hughes v. Children’s Clinic, P.A., 237 S.E.2d 753 (S.C. 1977)).

           Littrell contends that Landmark’s placement of the “Cross Here” was a proximate

    cause of his injuries.3 As an initial matter, the court points out that Littrell has presented

    sufficient evidence to create a genuine issue of material fact with respect to the location

    of the sign. Lausten has testified that the “Cross Here” sign was located in the middle of

    the block on the night of the accident, prompting he and Littrell to cross King Street mid-

    block, without the benefit of a crosswalk. ECF No. 46-2 at 2; ECF No. 46-3, Lausten

    Depo. 65:4-9. One week after the accident, Littrell’s father, Paul Littrell, took

    photographs of the same construction site depicting the “Cross Here” sign in the middle

    of the block, directly abutting the blocked-off portion of the sidewalk. ECF No. 46-4.

    Littrell has further presented a “screenshot” picture of a video from the night of the

    accident, which depicts the corner of Spring and King streets. ECF No. 46-1. Although

    the video quality is far from high definition, no sign at the intersection of Spring and

    King is evident, providing some additional evidence that the “Cross Here” sign was

    located mid-block and not in its proper place at the intersection. Littrell has also

    indicated that an investigator named Bobby Minter and a police officer named

    Wojslawowicz also saw Landmark’s sign located mid-block on more than one occasion

    and will testify to the same at trial. Finally, Littrell has presented evidence that



           3
             Littrell also contends that Landmark’s placement of its construction equipment
    obstructed Littrell’s view and thus also proximately caused his injuries. Because a
    reasonable jury could find that Landmark’s alleged placement of the “Cross Here” sign is
    a proximate cause of Littrell’s injuries, the court need not address Landmark’s alternative
    theory at this stage.
                                                   7
2:19-cv-00637-DCN       Date Filed 03/02/21        Entry Number 60        Page 8 of 15




    Landmark, weeks after the accident, placed a similar “Cross Here” sign at a different

    construction project in Charleston and again placed the sign mid-block, instead of at an

    intersection. ECF No. 46-8. Moreover, as this court has indicated, Landmark assumes,

    for the purposes of its motion, that the “Cross Here” sign was indeed positioned in the

    middle of the block where Littrell and Lausten crossed King Street. Viewing the

    evidence in the light most favorable to Littrell, the court must make the same assumption.

           Landmark’s argument fails because its alleged act of placing a sign that instructed

    pedestrians to “Cross Here”—in the middle of the King Street—is itself evidence of

    proximate causation. As outlined above, the touchstone of proximate cause is

    foreseeability. With that guidepost in mind, the court cannot conclude as a matter of law

    that a pedestrian being struck by a vehicle is an unforeseen consequence of placing a sign

    that reads “Cross Here” in the middle of a notoriously busy street. Intuitively, a sign that

    instructs a person to cross a street at a certain location creates a risk that the person may

    be prompted to actually cross the street there. And it is not unforeseeable that a

    pedestrian who complies with such an instruction might be struck by an oncoming

    vehicle and sustain injuries.

           Unsurprisingly, local traffic-safety law contemplates as much. South Carolina has

    adopted the Federal Manual on Uniform Traffic Control Devices, S.C. Code Ann. § 56-5-

    920, which provides:

           A wide range of pedestrians might be affected by [construction] zones,
           including the young, elderly and, people with disabilities such as hearing,
           visual, or mobility. These pedestrians need a clearly delineated and usable
           travel path.

           [...]




                                                   8
2:19-cv-00637-DCN       Date Filed 03/02/21       Entry Number 60         Page 9 of 15




           If the [construction] zone affects the movement of pedestrians, adequate
           pedestrian access and walkways shall be provided. If the [construction]
           zone affects accessibility and detectable pedestrian facility, the accessibility
           and detectability shall be maintained along the alternate pedestrian route

           [...]

           It must be recognized that pedestrians are reluctant to retrace their steps to
           a prior intersection for a crossing or to add distance or out of the way travel
           to a destination.

    ECF No. 46-11 at 3. South Carolina law also commands pedestrians to “obey the

    instructions of any official traffic-control device specifically applicable to him unless

    otherwise directed by a police officer.” S.C. Code Ann. § 56-5-3110(a). As such, the

    court cannot definitively say that Littrell’s injury was not a probable or natural

    consequence of Landmark’s placement of the “Cross Here” sign. Because the issue of

    foreseeability is inherently fact-intensive, the law commits it to the jury. See Jeffords v.

    Lesesne, 541 S.E.2d 847, 851 (S.C. Ct. App. 2000) (“Ordinarily, the question of

    proximate cause is a jury issue.”).

           Nevertheless, Landmark contends that its placement of the “Cross Here” sign,

    even if established, did not proximately cause Littrell’s injuries because Littrell could

    have ignored the sign’s instruction, turned around, and walked back to the intersection to

    cross the street at a crosswalk. In other words, Landmark states that its act cannot be a

    proximate cause of Littrell’s injuries because its sign was instructive, not coercive. This

    argument misses the point because it focuses on what could have taken place, not what

    actually occurred. When assessing causation, the court does not deal in hypotheticals.

    Instead, it must take the facts as it finds them to determine whether the plaintiff’s injury

    can be said to be a foreseeable consequence of the defendant’s acts. Here, Littrell,

    regardless of the options available to him, resolved to cross King Street in the middle of

                                                  9
2:19-cv-00637-DCN        Date Filed 03/02/21       Entry Number 60        Page 10 of 15




     the block. Although Littrell’s decision was not a necessary consequence of Landmark’s

     placement of the “Cross Here” sign, the court cannot conclude that it was an

     unforeseeable one. Again, the law makes clear that Landmark’s actions must be a

     proximate cause of Littrell’s injury, not the proximate cause, meaning that Landmark’s

     negligence may still be actionable even if other proximate causes exist. Bishop, 502

     S.E.2d at 83 (emphasis added). As such, the court’s finding that a reasonable jury could

     find Littrell’s injury to be a foreseeable consequence of Landmark’s act ends the inquiry.

     Thus, whether Landmark’s act proximately caused Littrell’s injury is a question reserved

     for the jury. See Hurd v. Williamsburg Cty., 579 S.E.2d 136, 145 (S.C. Ct. App. 2003),

     aff’d, 611 S.E.2d 488 (S.C. 2005) (“Only in rare or exceptional cases may the question of

     proximate cause be decided as a matter of law.”).

            B. Contributory Negligence

            Next, Landmark contends that Littrell “cannot recover from Landmark because

     his own negligence exceeds fifty percent.” ECF No. 33-1 at 28. Because this argument

     also implicates material factual disputes, it too is an improper ground for summary

     judgment.

            “[U]nder South Carolina’s doctrine of comparative negligence, a plaintiff may

     only recover damages if his own negligence is not greater than that of the defendant.”

     Bloom v. Ravoira, 529 S.E.2d 710, 713 (S.C. 2000). “Ordinarily, comparison of the

     plaintiff’s negligence with that of the defendant is a question of fact for the jury to

     decide.” Id. (quoting Creech v. S.C. Wildlife & Marine Res. Dep’t, 491 S.E.2d 571, 575

     (S.C. 1997)). Where, however, “the evidence admits only one reasonable inference, it

     becomes a matter of law for the determination of the court.” Creech, 491 S.E.2d at 575.



                                                   10
2:19-cv-00637-DCN        Date Filed 03/02/21        Entry Number 60         Page 11 of 15




     Because the determination of fault is an issue uniquely suitable and explicitly reserved

     for resolution by a jury, “summary judgment is generally not appropriate in a

     comparative negligence case.” Bloom, 529 S.E.2d at 713.

             Again, the evidence precludes the court from reaching a factual finding as a

     matter of law. To be sure, Landmark has presented evidence from which a jury could

     infer that Littrell is at least partly at fault for the injuries he sustained on February 12,

     2017. For example, Landmark has offered evidence showing that Littrell was impaired

     by alcohol and drugs at the time of the accident.4 See ECF Nos. 33-6, 33-7, 33-8. And

     Landmarks points out that a jury could very well conclude that Littrell’s conduct—

     crossing King Street late at night without the benefit of a traffic light or crosswalk—was

     unreasonable. But some evidence of a plaintiff’s negligent conduct does not warrant

     summary judgment in favor of the defendant. Indeed, the law permits summary

     judgment only where “the evidence admits only one reasonable inference”—that the

     plaintiff’s negligence exceeds the defendant’s. That is not the case here. The record

     contains evidence of negligence attributable to both Littrell and Landmark, and the court

     cannot conclude as a matter of law that the former outweighs the latter. Like the duty to

     determine proximate cause, the duty to apportion fault falls to the jury. Because the




             4
               Landmark contends that a report from the Charleston Police Department’s Major
     Accident Investigation Team constitutes “uncontroverted, objective evidence that
     [Littrell]’s intoxication/impairment was a direct cause of the accident and his ensuing
     injuries” because the report concluded that Littrell, not the driver of the vehicle, “was the
     sole contributing party responsible for the collision.” ECF No. 33-1 at 30 (citing ECF
     No. 33-8 at 10). Of course, legal conclusions are within the sole preview of the court,
     and the legal opinions of the Charleston Police Department are worth little evidentiary
     value on summary judgment.
                                                    11
2:19-cv-00637-DCN        Date Filed 03/02/21      Entry Number 60         Page 12 of 15




     evidence permits more than one reasonable inference, South Carolina law prohibits the

     court from usurping that role.

            Accordingly, the cases on which Landmark relies provide its argument no

     support: Bloom, 529 S.E.2d at 714; Hopson v. Clary, 468 S.E.2d 305, 307 (S.C. Ct. App.

     1996); and Estate of Haley ex rel. Haley v. Brown, 634 S.E.2d 62, 63 (S.C. Ct. App.

     2006). In Bloom, the plaintiff, like Littrell, crossed a busy street in the middle of the

     block and was struck by a vehicle. 529 S.E.2d at 714. But, unlike here, the record in

     Bloom contained no evidence of any fault on the part of the defendant—the driver of the

     vehicle. Because the record only contained evidence of the plaintiff’s negligence, the

     court found that his fault exceeded the defendant’s as a matter of law. Id. In Hopson, the

     plaintiff attempted a U-turn, and her vehicle was struck by the defendant’s vehicle.

     Similar to the court in Bloom, the court in Hopson found that the plaintiff “simply failed

     to present any evidence establishing negligence on the part of” the defendant, despite her

     contentions that he had been speeding and crossed a yellow line. 468 S.E.2d at 308.5

     The only evidence on the record in Hopson tended to show that the plaintiff “attempted

     an inherently precarious maneuver without ascertaining whether she could do so safely.”

     Id. As such, the court found that the plaintiff’s own negligence exceeded any negligence

     attributable to the defendant as a matter of law.

            The same goes for Haley, where the court found that the plaintiff’s negligence

     exceeded the defendant’s as a matter of law where the evidence belied any indication that




            5
              And moreover, Hopson and Haley were before the Court of Appeals on an
     appeal from a directed verdict, not a motion for summary judgment, meaning that there,
     unlike here, the court granted judgment after receiving all the relevant evidence at trial.
     Hopson, 468 S.E.2d at 307; Haley, 634 S.E.2d at 63.
                                                  12
2:19-cv-00637-DCN       Date Filed 03/02/21       Entry Number 60         Page 13 of 15




     the defendant was negligent. 634 S.E.2d at 65 (“[T]he only allegation of negligence is

     that [the defendant] should have swerved and braked; but the evidence shows [the

     defendant] did swerve and applied his brakes.”). In short, these cases are characterized

     by a total lack of competent evidence that the defendant acted negligently. Conversely,

     here, as the court has detailed, Littrell has presented competent evidence tending to show

     that Landmark acted negligently. The South Carolina Court of Appeals recently reversed

     a trial court’s grant of summary judgment where the court relied on Bloom under facts

     similar to the ones here. Abdelgheny v. Moody, 852 S.E.2d 225, 228 (S.C. Ct. App.

     2020) (“We understand how the trial court could have concluded [the plaintiff’s]

     negligence exceeded [the defendant’s][,] [b]ut arriving at that conclusion required

     choosing between the multiple inferences emerging from the evidence. [The law]

     reserves that choice to the jury.”). As such, the court cannot conclude that Littrell’s fault

     exceeds Landmark’s fault as a matter of law, meaning that summary judgment is

     improper. 6

            C. Intervening Acts

            Finally, Landmark argues that Littrell’s injuries “were proximately caused by the

     intervening negligence of third parties,” meaning that the injuries cannot be attributed to

     Landmark as a matter of law. ECF No. 35 at 39. Once again, the court disagrees.



            6
               In its motion, Landmark also mentions that Littrell’s negligence exceeds fifty
     percent because “there is no evidence, even assuming the ‘[Cross Here]’ sign was mid-
     block, that Plaintiff ever saw the sign.” ECF No. 33-1 at 31. Of course, as the court has
     detailed, there is evidence in the record that the “Cross Here” sign was located on King
     Street mid-block, where Littrell crossed over King Street. Intuitively, evidence that the
     sign and Littrell were in the same place at the same time permits an inference Littrell
     observed the sign, meaning that the court must assume as much for the purposes of this
     motion. Liberty Lobby, 477 U.S. 242 at 255 (“The evidence of the non-movant is to be
     believed, and all justifiable inferences are to be drawn in his favor.”).
                                                  13
2:19-cv-00637-DCN        Date Filed 03/02/21      Entry Number 60         Page 14 of 15




            In South Carolina, “negligence, to render a person liable, need not be the sole

     cause of an injury; it is sufficient to show that it is a proximate concurring cause.”

     Matthews v. Porter, 124 S.E.2d 321, 325 (1962). Where an intervening cause is “itself

     sufficient to stand as the cause of the injury,” it is deemed to “break[ ] the sequence or

     causal connection between the defendant’s negligence and the injury alleged” and thus

     exculpate the original negligent actor. Id. (quoting Tobias v. Carolina Power & Light

     Co., 2 S.E.2d 686, 688 (S.C 1939)). Where, however, the intervening act “was such that

     its probable or natural consequences could reasonably have been [ ] foreseen by the

     original wrongdoer, the causal connection is not broken and the original wrongdoer is

     responsible for all the consequences resulting from the intervening act.’” Id. This

     inquiry turns on a familiar cornerstone of tort law—foreseeability. Put as simply as the

     court can manage, where an intervening act renders the injury an unforeseeable

     consequence of the original act, the intervening act breaks the causal chain. But where

     the consequences of the original act are foreseeable, even in light of intervening

     negligence, the original tortfeasor remains liable for his or her negligence.

            Landmark posits that three actors committed intervening negligent acts: Lausten,

     Ariana Bolchoz (“Bolchoz”)—the driver of the vehicle—,and the City of Charleston (the

     “City”). Landmark explains that Lausten acted negligently in providing Littrell alcoholic

     beverages and leading him across King Street; that Bolchoz drove negligently because

     she consumed one alcoholic beverage prior to driving; and that the City negligently failed

     to ensure Landmark’s compliance with local traffic-safety law. But, as the court has

     explained, evidence of other parties’ negligence is of little value to the court on summary

     judgment. Not one of the negligent acts to which Landmark points, even if proven,



                                                  14
2:19-cv-00637-DCN        Date Filed 03/02/21     Entry Number 60        Page 15 of 15




     breaks the casual chain between Landmark’s actions and Littrell’s injuries because

     whether the latter is a foreseeable consequence of the former is an issue for the jury. The

     court cannot conclude that the intervening acts of alleged negligence rendered the

     accident unforeseeable. In other words, even in light of the acts of Lausten, Bolchoz, and

     the City, a reasonable jury could still conclude that the accident was a foreseeable

     consequence of Landmark’s acts. At bottom, the inquiry is the same as the one the court

     declined to answer above. Therefore, the court denies Landmark’s motion for summary

     judgment in full.

                                       IV. CONCLUSION

            For the foregoing reasons the court DENIES the motion for summary judgment.

            AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

     March 2, 2021
     Charleston, South Carolina




                                                 15
